Citation Nr: 0433864	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected residuals of a coccygectomy.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from October 1978 to 
September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the RO, which 
assigned an increased rating of 40 percent for the veteran's 
service-connected coccyx disability.  

The Board notes that a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.  


FINDING OF FACT

The service-connected residuals of a coccygectomy is shown to 
be manifested by no more than pain, reduced range of motion 
and difficulty sitting or lying in one position; unfavorable 
ankylosis is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
40 percent for the service-connected residuals of a 
coccygectomy have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 
4.71a including Diagnostic Code 5298-5294 (2003); Diagnostic 
Code 5298-5236 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a personal hearing.  The 
veteran opted to have her claim decided without the benefit 
of a hearing.  

Further, by a May 2002 letter and the January 2003 Statement 
of the Case, the veteran and her representative have been 
notified of the evidence needed to establish the benefit 
sought, and she has been advised via these documents 
regarding her and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By a July 1990 rating decision, the RO granted service 
connection for residuals of a coccygectomy status post 
fracture of the coccyx and assigned an evaluation of no 
percent.  

By November 1992 rating decision, the RO increased the 
veteran's disability rating for that disability to 10 
percent.

On January 2000 VA examination of the spine, the veteran 
complained of constant pain in the tailbone, which prevented 
her from sitting comfortably on any surface.  While sitting, 
she shifted from side to side.  Pain was least bothersome 
while lying down.  The veteran reported burning and pulling 
pain while standing for extended periods.  According to the 
veteran, her tailbone pain caused irregular bowel movements.  

On objective examination, the examiner observed that the 
veteran sat primarily on the left buttock but shifted from 
side to side.  The veteran was able to dress and undress and 
walk around the examiner room.  She could climb on and off 
the examination table without assistance.  

When standing, shoulders were square; the pelvis was level, 
and the spine was in balance.  The lumbar lordosis was 
normal.  There was no visible or palpable muscle spasm.  
There was no asymmetry and no atrophy of the paraspinal 
muscles.  There was marked tenderness to palpation in the 
coccygeal bed.  The remnant of the sacral tip was 
extraordinarily tender to palpation.  The examiner diagnosed 
tailbone pain and status post coccygectomy.  

By May 2000 rating decision, the RO again increased the 
veteran's evaluation for her coccyx disability to 20 percent.  

A May 2001 X-ray study revealed that the coccyx was within 
normal limits without evidence of fracture or degenerative 
changes.  

On July 2001 VA examination of the spine, the veteran 
complained of burning pain in the coccyx region that radiated 
into the right hip.  She used a cane to assist in ambulation 
30 percent of the time.  She reported right leg weakness and 
trouble standing.  

Fatigue followed by pain and weakness limited walking, 
standing, and ascending and descending stairs.  Sitting 
increased pain.  She stated that lying supine was not 
possible and that she changed positions often.  

Objectively, the examiner reported that the veteran appeared 
to walk without significant difficulty or obvious 
manifestations of distress.  Ambulation was within normal 
limits.  

The veteran demonstrated tandem gait without difficulty.  
Full range of motion was present in the hips, but there was 
significant pain on the right.  There was no pain with 
palpation of the spinal column but there was pain to 
palpation of the coccyx.  The examiner diagnosed status post 
fracture of the coccyx.  

By August 2001 rating decision, the RO denied the veteran's 
claim of an increased rating for her coccyx disability.  

A March 2002 X-ray study was within normal limits.  

On June 2002 VA examination of the spine, the veteran was in 
obvious distress.  The veteran was able to walk but favored 
the right lower extremity.  Otherwise, ambulation was within 
normal limits.  

There was diminished strength of the hip flexors and 
extensors, quadriceps and hamstrings, as well as ankle 
flexion and dorsiflexion.  Forward flexion was possible to 
approximately 15 degrees.  Lateral bending was to 10 degrees, 
bilaterally.  The examiner diagnosed status post coccygectomy 
and degenerative disk disease of the lumbosacral spine.  

By September 2002 rating decision, the RO increased the 
veteran's coccyx disability evaluation to 40 percent.  


Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2004).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  

The veteran's service-connected coccyx disability has been 
rated by the RO under the provisions of Diagnostic Code 5298-
5294.  Id.  38 C.F.R. § 4.71a.  Diagnostic Code 5298 is the 
only one applicable specifically to the coccyx.  Under its 
provisions, a zero percent evaluation is assigned for partial 
or complete removal of the coccyx, without painful residuals; 
a 10 percent evaluation is assigned for removal of the coccyx 
with painful residuals.  38 C.F.R. § 4.71a (2004).

Diagnostic Code 5294 had provided that sacro-iliac injury be 
assigned a 10 percent disability rating if there was 
characteristic pain on motion.  A 20 percent evaluation was 
assigned if there was muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilaterally, in the 
standing position.  

A 40 percent evaluation was assigned for severe injury with 
listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a (2002).  

The veteran currently is in receipt of the highest evaluation 
available under this rating provision.  

Effective September 26, 2003, the rating scheme applicable to 
spinal disabilities was revised.  68 Fed Reg 51454-51458 
(August 27, 2003).  

Now, The General Rating Formula for Diseases and Injuries of 
the Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent evaluation.  

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or less 
warrants a 40 percent evaluation.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5236 (Sacroiliac Injury with Weakness) 
(2004).  

Under this newly revised regulatory scheme normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. Each measurement of 
motion is to be rounded to the nearest five degrees.  68 Fed. 
Reg. at page 51457.  

Under the old version of Diagnostic Code 5294, the veteran is 
receipt of the highest rating available to him under these 
rating criteria.  38 C.F.R. § 4.71a (2002).  

Under the revised criteria, forward flexion of the 
thoracolumbar spine 30 degrees or less warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5236 (2004).  
On June 2002 VA examination, forward flexion was possible to 
approximately 15 degrees.  As such, a 40 percent evaluation 
is warranted under the new criteria as well.  

The Board notes that a 50 percent evaluation under the new 
criteria is not warranted because at no time did any examiner 
find that the veteran suffered from unfavorable ankylosis of 
the entire thoracolumbar spine.  See Id.

The Board observes that an additional evaluation under 
Diagnostic Code 5298 is impermissible because that would 
entail consideration of the same symptomatology used in 
assigning the 40 percent evaluation under Diagnostic Code 
5236.  38 C.F.R. § 4.14; Esteban, supra.  

As well, the Board notes that Diagnostic Code 5236 applies as 
opposed to Diagnostic Code 5298 because the veteran is 
entitled to the highest rating available to him under the 
schedule.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Although the veteran suffers from pain on 
range of motion and weakened movement and excess fatigability 
appear to be present, no additional compensation is warranted 
for these symptoms.  

The veteran is in receipt of a 40 percent evaluation for her 
disability, the highest evaluation available to her under the 
old criteria, and does not demonstrate symptoms that even 
approach eligibility for a 50 percent evaluation under the 
new criteria.  As such, the Board is of the opinion that no 
additional compensation is necessary or warranted under these 
provisions.  

The Board notes that the veteran was not given notice of the 
new spinal rating criteria.  Normally, such an omission would 
require a remand.  

In this case, however, as the facts show that there is not a 
reasonable possibility that a 50 percent evaluation under the 
new criteria would apply and because the veteran's evaluation 
has not changed under these new criteria, a remand would only 
serve to cause delay with no benefit flowing to the veteran.  
Under such circumstances, a remand is not required.  See 
38 U.S.C.A. § 5103A; Soyini, supra; Sabonis, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  




ORDER

An increased rating higher than 40 percent for the service-
connected residuals of a coccygectomy is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



